Case 1:19-cv-01522-NRN Document 1-3 Filed 05/28/19 USDC Colorado Page 1 of 7
                                 EXHIBIT B




                                             DATE FILED: February 21, 2019 3:56 PM
                                             FILING ID: D73F78D78D19F
                                             CASE NUMBER: 2019CV30294
Case 1:19-cv-01522-NRN Document 1-3 Filed 05/28/19 USDC Colorado Page 2 of 7
                                 EXHIBIT B
Case 1:19-cv-01522-NRN Document 1-3 Filed 05/28/19 USDC Colorado Page 3 of 7
                                 EXHIBIT B
Case 1:19-cv-01522-NRN Document 1-3 Filed 05/28/19 USDC Colorado Page 4 of 7
                                 EXHIBIT B
Case 1:19-cv-01522-NRN Document 1-3 Filed 05/28/19 USDC Colorado Page 5 of 7
                                 EXHIBIT B
Case 1:19-cv-01522-NRN Document 1-3 Filed 05/28/19 USDC Colorado Page 6 of 7
                                 EXHIBIT B
Case 1:19-cv-01522-NRN Document 1-3 Filed 05/28/19 USDC Colorado Page 7 of 7
                                 EXHIBIT B
